      Case 1:19-cv-07538-MKV-OTW Document 47 Filed 02/05/21 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 

 GULCAN SIMSEK,

                            Plaintiff,

                       -against-                                   1:19-cv-07538-MKV

                                                                ORDER OF DISMISSAL
 TERRAFINA, L.L.C., JOSEPH PAGANO,
 KENAN IZCI, and JAMES LOCK,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 46]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if a settlement agreement has not been executed if the

application to restore the action is made by March 7, 2021. If no such application is made by that

date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc.,

356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
                                                     _ ____
                                                     __  _ ________
                                                                 ___
                                                                  _____
                                                                      __________
                                                                              _____
                                                                                 ____
                                                                                    ____
                                                                                      _ __
                                                                                         _ _
Date: February 5, 2021                               MARY YKKAY
                                                              AY V VYSKOCIL
                                                                     YSKOCI
                                                                     YS      CIIL
      New York, NY                                   United States District
                                                            States Di strict Judge
                                                                     ist
